Citation Nr: 1608748	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  13-26 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to December 1967, to include service in Vietnam.  He also had additional Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that the Veteran also filed a notice of disagreement with the January 2012 denial of service connection for bilateral hearing loss but did not perfect his appeal with respect to that issue.  In this regard, in response to the August 2013 statement of the case, the Veteran filed a substantive appeal in September 2013 and expressly limited his appeal to the issue listed on the title page.  The Board acknowledges that, in October 2015 and January 2016, the Veteran's representative submitted argument in support of the claim for service connection for bilateral hearing loss; however, such statements are out of time to be considered a substantive appeal.  Therefore, as the Veteran did not perfect his appeal as to service connection for bilateral hearing loss, the Board does not have jurisdiction over the issue and will not address it below. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In this case, the Veteran contends that he has peripheral neuropathy of the bilateral lower extremities that is related to herbicide exposure during his military service.  A Personnel Information Exchange System (PIES) inquiry reflects that the Veteran served in Vietnam from May 1967 to November 1967.  Thus, he is presumed to have been exposed to herbicides in service.  Private treatment records confirm that the Veteran has a current diagnosis of generalized sensorineural peripheral neuropathy, which was noted to be most likely consistent with an idiopathic sensorimotor polyneuropathy.  See e.g. February 2004 EMG; May 2004 private treatment record from Dr. C.W.  Additionally, in a March 2011 record, Dr. C.W. noted the diagnosis of idiopathic generalized sensorimotor peripheral neuropathy and indicated that the Veteran had raised the possibility of such being related to Agent Orange, which he indicated would be a definite possibility.  Furthermore, the Veteran submitted a statement in September 2013 indicating that his neuropathy symptoms began more than 40 years earlier.  As the Veteran left Vietnam in November 1967, his lay statement is an indication that such symptoms may have begun close in time to his last exposure to herbicides and/or service separation.      

During the pendency of this appeal, VA regulations with respect to claims of service connection for peripheral neuropathy for individuals with Vietnam service were amended.  Specifically, the definition of peripheral neuropathy for presumptive service connection based on exposure to herbicides was changed from "acute" to "early onset."  See 78 Fed. Reg. 54736  (Sept. 6, 2013).  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  Id.

The Board notes that the Veteran was not afforded a VA examination regarding his peripheral neuropathy claim.  However, in November 2014, a VA physician completed an Agent Orange Peripheral Neuropathy Review Check List.  The VA physician was asked to review the claims file and determine whether there was evidence of peripheral neuropathy symptoms or diagnosis within one year of the Veteran's last exposure to Agent Orange.  The VA physician determined that there was no such evidence on file and certified that a review of the evidence of record revealed no complaints, symptoms, or diagnoses that may be related to early onset peripheral neuropathy.  The Board finds that the November 2014 VA opinion is insufficient as the opinion did not address the Veteran's September 2013 lay statement regarding neuropathy symptoms that were ongoing for more than 40 years.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, a remand is required in order to obtain another VA opinion.  

Further, given the current diagnosis of generalized sensorineural peripheral neuropathy and the Veteran's statement that he first observed neurological symptoms over 40 years prior to 2013, as well as Dr. C.W.'s statement that it was a definite possibility that his peripheral neuropathy was related to Agent Orange, the Board finds that an etiological opinion regarding a direct relationship to service is required and should be addressed on remand.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Prior to obtaining a VA opinion, the AOJ should give the Veteran another opportunity to submit information and/or evidence pertinent to the claim on appeal, including any outstanding treatment records and/or opinions from his private providers linking his peripheral neuropathy of the bilateral lower extremities to his military service.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to submit information and/or evidence pertinent to the claim on appeal, including any outstanding treatment records and/or opinions from his private providers linking his peripheral neuropathy of the bilateral lower extremities to his military service.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.  

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, obtain a VA opinion regarding the nature and etiology of the Veteran's peripheral neuropathy of the bilateral lower extremities.  The electronic claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the electronic folders and the Remand have been reviewed.  The need for a physical examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  If examined, any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Thereafter, the examiner should answer the following questions: 

(A)  The examiner should confirm the diagnosis of peripheral neuropathy or polyneuropathy in the bilateral lower extremities.

(B)  The examiner should offer an opinion as to whether the Veteran manifested early onset peripheral neuropathy within one year of his last exposure to herbicides in November 1967?  If so, what were the manifestations?

(C) If the examiner offers a negative opinion as to (B), the examiner should offer an opinion as to whether any current peripheral neuropathy disorder is at least as likely as not related to the Veteran's military service, to include his presumed herbicide exposure coincident with his service in Vietnam.  

In rendering any opinion, the examiner must consider Dr. C.W.'s March 2011 statement that it was a definite possibility that the Veteran's peripheral neuropathy was related to Agent Orange as well as the Veteran's September 2013 statement regarding the symptoms of pins and needles, feeling as if there were water droplets on his skin, and feeling sensations on the bottom of his feet, that began more than 40 years prior to 2013, and continued thereafter.  The examiner should also consider the Veteran's contention that he was initially misdiagnosed with Morton's neuroma. 

The examiner should provide supporting rationale for any opinion expressed.

3.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  To the extent that the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




